16‐3980 
     Morales v. Weiss 
                                                                                             
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                 
                               SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley Square, in the City of New York, on the 24th day of January, two thousand 
     eighteen. 
      
     PRESENT:   
                 DENNIS JACOBS, 
                 REENA RAGGI, 
                 PETER W. HALL, 
                        Circuit Judges.   
     _____________________________________ 
                                                           
     Santos Morales, 
      
                        Plaintiff‐Appellant, 
                 v.                                                    16‐3980 
                                                                 
     Steven Weiss, Mitchell Rubin, 
      
                        Defendants‐Appellees, 
                         
     Michael Mulhall, Ramon Gibson, Terry   
Lauf, Anna Futyma, John Doe, ASA, Joseph 
Darling, Leo C. Arnone, City of Stamford,   
Jessica Bloomer, Richard Roe, Officer, 
Andrew Czubatyi, Richard Phelan, 
 
                  Defendants. 
_____________________________________ 
 
FOR PLAINTIFF‐APPELLANT:                                Santos Morales, pro se, 
                                                        Stamford, CT. 
 
FOR DEFENDANTS‐APPELLEES:                               Stephen R. Finucane (Terrence 
                                                        M. OʹNeill, Neil Parille, on the 
                                                        brief) Assistant Attorneys 
                                                        General, for George Jepsen, 
                                                        Attorney General of the State 
                                                        of Connecticut, Hartford, CT. 
 
       Appeal from a judgment of the United States District Court for the District 
of Connecticut (Eginton, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
        
       Appellant Santos Morales, pro se, filed a 42 U.S.C. § 1983 complaint against 
two state prosecutors, Steven Weiss and Mitchell Rubin.    Morales asserted that 
after his arrest for felony possession of a firearm, defendants refused to contact 
witnesses  on  his  behalf  and  asked  Immigration  and  Customs  Enforcement 
(“ICE”)  to  place  a  detainer  on  him  after  he  filed  a  bond  motion.    Morales  was 
placed  in  immigration  detention  by  ICE  for  approximately  three  months,  then 
returned  to  state  custody  for  approximately  nineteen  months,  and  finally 
discharged back to ICE after the state dropped the charges against him in April 
2011.    The district court granted summary judgment for the defendants, finding 


                                             2
that Weiss and Rubin were entitled to absolute immunity for their decision not to 
interview witnesses, and Weiss was entitled to qualified immunity for contacting 
ICE.    We  assume  the  parties’  familiarity  with  the  underlying  facts,  the 
procedural history of the case, and the issues on appeal. 
        
       We  review  the  district  court’s  grant  of  summary  judgment  de  novo  and 
focus on whether the district court properly concluded that there was no genuine 
issue as to any material fact.    See Sotomayor v. City of New York, 713 F.3d 163, 
164 (2d Cir. 2013).    “Absolute immunity bars a civil suit against a prosecutor for 
advocatory  conduct  that  is  intimately  associated  with  the  judicial  phase  of  the 
criminal  process,”  Giraldo  v.  Kessler,  694  F.3d  161,  165  (2d  Cir.  2012)  (internal 
citation  and  quotation  marks  omitted),  and  applies  to  “virtually  all  acts, 
regardless  of  motivation,  associated  with  [the  prosecutor’s]  function  as  an 
advocate,” Dory v. Ryan, 25 F.3d 81, 83 (2d Cir. 1994).    Defendants “are entitled 
to  qualified  immunity  if  they  can  establish  either  that  (1)  a  constitutional  right 
was not violated or (2) the right was not clearly established.”    Royal Crown Day 
Care LLC v. Dep’t of Health and Mental Hygiene of City of New York, 746 F.3d 
538, 543 (2d Cir. 2014) (internal citation, alteration, and quotation marks omitted).     
        
       The district court properly granted summary judgment, and we affirm for 
substantially the reasons stated by the district court in its July 19, 2016 decision: 
Weiss  and  Rubin  were  entitled  to  absolute  immunity  for  their  decision  not  to 
contact witnesses, see Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993); and Weiss 
was  entitled  to  qualified  immunity  for  contacting  ICE  because  that  act  did  not 
violate any clearly established constitutional or statutory right, see Royal Crown 
Day Care, 746 F.3d at 543. 
        
       We have considered all of Morales’s remaining arguments and find them to 
be without merit.    Accordingly, we AFFIRM the judgment of the district court. 
        
                                          FOR THE COURT:   
                                          Catherine O=Hagan Wolfe, Clerk of Court 




                                             3